Title: To James Madison from Thomas Newton, 5 November 1807
From: Newton, Thomas
To: Madison, James



Sir,
Committee Room, Nove: 5. 1807

So much of the Presidents message as relates to our Maritime rights, and to impositions on and interdictions of our neutral trade has been referred to the Committee of Commerce and Manufactures.
It is the desire of the Committee to procure all the information necessary to place those interesting and important subjects in the proper point of view.  I am therefore as their organ directed to request of you whatever facts or information may be in your possession touching those subjects.  I am with great respect yr ob. Sert

Tho NewtonChairman


